Citation Nr: 1446623	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-11 441 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran served on active duty from February 1963 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The Board remanded the issue on appeal for further development in May 2014.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377  (2002). 

In May 2014, the Board also remanded the issue of entitlement to service connection for Parkinson's disease.  The agency of original jurisdiction (AOJ) granted the claim for service connection for Parkinson's disease in an August 2014 rating decision.  As the August 2014 rating action represents a full grant of the benefits sought with respect to that issue, and the Veteran has not submitted any notice of disagreement as to the assigned effective date or disability rating, the issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1977). 

The Veteran was originally scheduled for a Board hearing in May 2013 but in May 2013 he asked for it to be rescheduled.   The Veteran was then notified in March 2014 that he was scheduled for a hearing in April 2014; however, he failed to report for that hearing and provided no explanation for not appearing at the hearing.  The Veteran's hearing request is therefore deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals with the exception of VA treatment records dated through March 2012, which were considered by the AOJ in the March 2012 statement of the case.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the he United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Regarding the issue on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2008 letter sent prior to the initial unfavorable decision issued in August 2009, the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records and Social Security Administration records as well as post-service private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In that regards, an October 2008 letter requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disability.  However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  The Board emphasizes that "the duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was afforded VA examinations in July 2014 and August 2014 in order to adjudicate his claim for service connection.  The Board finds that August 2014 opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the May 2014 remand directives in affording him a VA examination.  As such, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

The Veteran contends that service connection for diabetes mellitus is warranted based upon his exposure to hazardous materials during service.  Specifically, he has alleged exposure such exposure while inspecting, repairing and servicing aircraft as an aircraft mechanic stationed on Midway.  He further asserted that he had used the chemicals trichloroethylene, methyl keytone, and acetone to clean aircraft parts.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran's service treatment records are negative for any complaints, diagnoses, symptoms, or treatment for diabetes mellitus.  Service personnel records indicate that the Veteran had been stationed in Midway from January 1966 to December 1966 and that his duties included work as a turbo prop aircraft mechanic.

Post-service treatment records reflect the diagnosis and treatment of diabetes mellitus beginning in 2008.

In a July 2014 VA Disability Benefits Questionnaire (DBQ), the examiner opined that the Veteran's diabetes mellitus was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that diabetes mellitus was a presumed illness from exposure to Agent Orange while in Vietnam.  

An August 2014 VA examination report reflects the Veteran's reports that he been diagnosed with diabetes mellitus in 2006.  The examiner indicated that he had reviewed the Veteran's claims file, to include his VA treatment records and VBMS file, and opined that the Veteran's diabetes mellitus was less likely as not due to his military service.  The examiner reasoned that he had reviewed the scientifically based medical literature and noted that there was a "concern" for possible links between environmental exposures and the development of diabetes mellitus type II.  He stated that the reference article concluded that  "the evidence was insufficient to establish causality...[i]mportant research questions include the need for additional prospective studies and the evaluation of the dose-response relationship, the role of joint exposures, and effect modification with other comorbidities and genetic variants" and provided a citation to the article.  The examiner opined that the possible link between environment exposure and the development of diabetes mellitus was a concern expressed only in terms of the need for additional studies and was not an acknowledged risk factor or casual association.  Further, he noted that there were "no items found" with "regard to a search of PubMed" linking exposure to with trichloroethylene, methyl ketone, and acetone with diabetes mellitus type II.  

The Board has first considered whether service connection may be granted for diabetes mellitus as a chronic disease; however, diabetes mellitus was not diagnosed until 2006, as reported by the Veteran, which was more than 40 years after he was discharged from service.   Further, the evidence does not show, nor does the Veteran allege, that he continuously manifested symptoms related to his diabetes mellitus after service As such, presumptive service connection, to include on the basis of continuity of symptomatology, for diabetes mellitus as chronic disease is not warranted in this case.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a); Walker, supra. 

Moreover, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365  (1992).  In this case, the clinical evidence of record reflects a history of diabetes mellitus in 2008, although the Veteran has reported that was diagnosed with the disorder in 2006.  In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested a chronic disability in service and that he experienced continuity of symptomatology thereafter, which preponderates against his claim. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus on a direct basis.  While the evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the August 2014 VA examiner's opinion that the Veteran's diabetes mellitus was not due to his service, to include his exposure to various hazardous chemicals, as the scientific evidence was insufficient to establish causality between such exposure and diabetes mellitus and that environmental exposure had not been shown to be a risk factor or to have a casual association with the development of diabetes mellitus.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary probative medical opinion is of record.

The Board notes the July 2014 VA opinion which found that the Veteran's diabetes mellitus was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness as diabetes mellitus was a presumed illness from exposure to Agent Orange while in Vietnam.  However, the Veteran's service treatment and personnel records indicate that he did not serve in Vietnam and he has not alleged such service.  The Court has held that a medical opinion based on an inaccurate or incomplete factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This VA opinion was based on an inaccurate factual premise, namely, that the Veteran had served in Vietnam.  As such, this July 2014 opinion is afforded no probative weight.

The Board notes that the Veteran has generally contended that his diabetes mellitus is related to his in-service exposure to hazardous chemicals.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's diabetes mellitus and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, while the Veteran is competent to describe his current manifestations of diabetes mellitus and his in-service duties as an aircraft mechanic, the Board accords their statements regarding the etiology of such a disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of diabetes mellitus and requires the interpretation of results found on physical examination and knowledge of the internal endocrine and neurological processes.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran is nonprobative evidence.

Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his in-service exposure to hazardous chemicals and his current diabetes mellitus.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's in-service use of hazardous chemicals as well as the current scientifically based medical literature addressing the relationship between diabetes mellitus and environmental exposure. Therefore, the Board accords greater probative weight to the VA examiner's opinion.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  As such, that doctrine is not applicable in the instant appeals, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).



ORDER

Service connection for diabetes mellitus is denied. 



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


